Citation Nr: 1241814	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  He died in May 2008.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In March 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's death is attributable to his active duty service and in particular to his service in Vietnam and presumed exposure to herbicides.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle, or a contributory, cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2012).  

If service connection was not established for the fatal disability at the time of the Veteran's death, analysis of whether it could have been service connected must be undertaken.  In this case, at the time of the Veteran's death, service connection had not been established for any disability.    

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Applicable law provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain disabilities shall be service-connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

Where service connection based on herbicide exposure cannot be presumed, service connection due to such exposure still may be established with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran died in May 2008.  His death certificate listed the immediate cause of death as sudden cardiac death due to or as a consequence of end stage liver failure.

A September 2011 VA medical opinion states,

C-file and notes in CPRS were reviewed.  The patient had Chronic liver disease/liver failure due to Hepatitis C with advanced cirrhosis.  He had complications of his Hepatitis C with advanced cirrhosis including hepatic encephalopathy and ascites.  His past medical history included hypertension, chronic renal insufficiency, PVD, and hyperlipidemia.  He was admitted April 30, 2008 with confusion and tonic/clonic seizures.  His ammonia level in the ER was noted to be 797.  There was no history of diabetes noted.  There was no history of any Coronary Artery disease noted.  The history on that admission reported no recent complaints of shortness of breath or chest pain.  The impression was severe metabolic/hepatic encephalopathy, seizure disorder and history of hepatic cirrhosis secondary to hepatitis C and Alcohol abuse.  The progress note on 05/02/08 noted impression of hepatic failure and encephalopathy.  It was noted he was terminally ill and comfort measures only.  He was noted without pulse, and respiration at 11:00 am.  The death certificate lists the immediate cause of death of [] Sudden Cardiac Death due to or as a consequence of End stage Liver failure.  No other significant conditions were listed on the death certificate.  The Sudden Cardiac death was listed to denote that his heart had stopped beating not as a diagnosis of any heart or cardiac condition.

On C-file review it is noted that he had a cardiac evaluation Dec, 2007 as part of pre-op clearance for TIPS procedure for his progressive hepatic dysfunction.  The history at that time included some mild chest d[i]scomfort at times as well as dyspnea on exertion.  The patient "denies any prior cardiac history other than maybe also some fast heart rates at times."  The cardiac evaluation revealed a limited ECHO but with normal size and function.  EF normal.  The adenosine myoview scan revealed clinically and electrocardiographically negative study with normal perfusion.  The patient had no evidence of significant CAD at that time and the ejection fraction was 61%.

Based on review of the C-file, there is no evidence that the patient had a diagnosis of CAD, ASCVD, nor ischemic heart disease.  His final hospitalization did not note a diagnosis of heart disease nor CAD nor included any symptoms related to the heart.  The notation on the death certificate of Sudden Cardiac Death in this context was just to denote his heart had stopped beating.  It clearly noted this was due to his end stage liver disease.  There is no evidence to support a diagnosis of Ischemic heart disease nor is there any evidence that ischemic heart disease caused or materially contributed to his death.

As such, the only disability identified as causing the Veteran's death is liver disease.  

Service connection for a liver disability, to include hepatitis C or cirrhosis, was not in effect at the time of the Veteran's death.   

The service treatment records are absent complaints, findings or diagnoses of hepatitis or any liver problems during service.  On the clinical examination for separation from service in October 1970, the Veteran's endocrine system was evaluated as normal.  On the Report of Medical History completed by the Veteran in conjunction with his separation physical, the veteran denied ever having jaundice, excessive drinking habit, or any drug or narcotic habit.  Thus, there is no medical evidence that shows that the Veteran suffered from hepatitis or liver disorder during service.  In fact, in a March 2007 statement, the Veteran indicated that his liver problems did not exist while in military service.  
 
The first post-service medical evidence of any liver problem is not until 2004 with a confirmed diagnosis of hepatitis C.  In addition, the appellant does not contend, and the evidence does not demonstrate, post-service continuity of liver symptomatology.  Further, the record is absent any evidence that a hepatitis C risk factor existed during the Veteran's active duty service.

The Veteran served in the Republic of Vietnam from April 1968 to March 1969.  In a March 2005 statement, the Veteran indicated that he saw so much in Vietnam that he started drinking, doing drugs, and smoking cigarettes.  The Veteran also reported that he drank anything he could get his hands on and that he drank every day and smoked marijuana every other day since Vietnam.

In general, the law and regulations provide that compensation shall not be paid if disability was the result of the person's own willful misconduct, to include the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2012); see also VAOPGPREC 2-97 (January 16, 1997).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2012). 

Service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  Allen, 237 F.3d at 1381. 

In February 2005, the Veteran submitted a claim for posttraumatic stress disorder (PTSD) noting several stressful events in service including experiencing mortar fire, bombing, and being shot at and hit in the window of his truck right next to him, witnessing the suicide of two people in his battalion, witnessing flat truck loads of dead bodies being put in one big hole.  The Veteran also indicated that another stressor of never knowing whether he was going to make it back home. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2012).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The regulation was amended, effective July 13, 2010, to eliminate the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The amended regulation provides that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.303(f)(3).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

Because the Veteran's claimed stressors included exposure to hostile military activity, and because the Veteran has the Vietnam Service Medal, the Vietnam Campaign Medal, and evidence of service in Vietnam, the Board notes the new regulation is potentially applicable.  

The record, however, does not include a VA medical opinion regarding the etiology of the Veteran's fatal liver disease to include whether it is in any way related to his active duty service, specifically to his period of Vietnam service.

In addition, it is not clear that all of the Veteran's VA and/or private psychiatric and medical records are included in the claims file.  

Based on the evidence of record, a medical opinion is warranted to determine the likelihood that the Veteran's fatal liver disease was related to his military service, with consideration of the various theories of entitlement raised.  

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and private psychiatric and medical records and associate them with the claims file.

2.  Obtain a medical opinion from a psychiatrist or psychologist regarding the relationship between the Veteran's diagnosed psychiatric disorders and service and between diagnosed psychiatric disorders and documented alcohol and drug abuse.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail.  The examiner should identify all psychiatric disorders at the time of the Veteran's death.  For each psychiatric disorder identified, the examiner should determine whether it is at least as likely as not that the psychiatric disorder developed in service or was otherwise causally related to service, to include any event or incident therein.  Specifically, the examiner must determine whether it is at least as likely as not that a claimed in-service stressor consists of the Veteran's experiencing, witnessing, or being confronted with an event or circumstance that involved the actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  If so, the examiner must determine whether it is at least as likely as not that the Veteran has PTSD due to one or more of such in-service stressors.  If the examiner determines that the Veteran has PTSD due to such in-service stressor or another psychiatric diagnosis related to his active duty service, the examiner must determine whether it is at least as likely as not that the Veteran had a history of alcohol abuse and, if so, whether it was caused or aggravated by such service-related psychiatric disorder. 

3.  After the above has been completed, and if the VA psychiatric examiner determines that the Veteran has a service-related psychiatric disability that caused or aggravated the Veteran's alcohol abuse, obtain a medical opinion regarding the role that the Veteran's documented alcohol and drug abuse played in the ultimate development of his fatal liver disease.  The claims file must be made available to and reviewed by the examiner, and the examiner's report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's alcohol and/or drug abuse caused or worsened his fatal liver disease.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


